United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, WASHINGTON BULK )
MAIL CENTER, Washington, DC, Employer
)
__________________________________________ )
T.R., Appellant

Appearances:
Joe McLaughlin, for the appellant
Office of Solicitor, for the Director

Docket No. 09-604
Issued: October 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 7, 2009 appellant, through his representative, filed a timely appeal from an
October 22, 2008 decision of an Office of Workers’ Compensation Programs’ hearing
representative who affirmed an overpayment of $61,975.57, for which he was at fault and not
entitled to waiver. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
to review the overpayment decision.
ISSUES
The issues are: (1) whether the Office properly determined that appellant received an
overpayment of compensation in the amount of $61,975.57; (2) whether the Office properly
found that he was with fault in the creation of the overpayment thereby precluding waiver; and
(3) whether the Office properly determined that the overpayment would be repaid by deducting
$500.00 from appellant’s continuing compensation.
On appeal, appellant contends that the Office did not inform him of his right to inspect
government records. He contends that he cannot afford to have $500.00 per month deducted
from his continuing compensation as it will cause him severe financial hardship.

FACTUAL HISTORY
This is the second appeal in this case. On August 17, 2007 the Board reversed the
Office’s determination that appellant received an overpayment in the amount of $61,975.57
because it did not properly notify him that he had a right to inspect and copy government records
with regard to the overpayment.1 The law and the facts as set forth in the previous Board
decision are incorporated herein by reference.2
By letter dated September 24, 2007, the Office made a new preliminary determination
that appellant had been overpaid in the amount of $61,975.57. The overpayment occurred
because he was paid based on the augmented compensation rate of 75 percent for the period
August 13, 2000 to April 18, 2004. The Office found that appellant should have been paid at the
66.6 percent pay rate from October 21, 2000 to April 18, 2004. It also found that he was paid for
total disability compensation during the period April 13, 1987 to April 18, 2004 when he should
have been paid based on his loss of wage-earning capacity as he returned to work four hours a
day as a modified clerk on April 13, 1987. The Office noted that appellant was paid
compensation from August 13, 2000 to April 18, 2004 in the amount of $112,140.28 but he
should have only been paid $50,164.71. The difference in the amount represented an
overpayment of $61,975.57.3 The Office made a preliminary determination that appellant was at
fault with the creation of the overpayment as he knew or should have known that he was not
entitled to compensation at the 75 percent rate when he no longer had an eligible dependent and
that he also should have been aware that he was not entitled to full compensation when he
returned to work part time. With the preliminary determination, the Office advised him of
actions he could take including “the right to inspect and copy [the Office’s] records with respect
to this debt, and to dispute any information contained in those records concerning the debt.”
Appellant responded to the Office’s overpayment questionnaire on October 7, 2007. He
listed his sole source of income a Department of Labor monthly compensation check in the
amount of $1,328.00 before deductions. Appellant listed his expenses as $1,100.00 for rent or
mortgage; $320.00 for food; $75.00 for clothing; and $65.00 for telephone. He listed other
expenses as $200.00 per month, and totaled this to indicate monthly expenses of $1,760.00.
Appellant listed no cash on hand and $8.00 in his checking account as his only asset. He
requested a hearing. Appellant also requested the right to inspect and copy all records with
respect to this debt.

1

Docket No. 07-675 (issued August 17, 2007).

2

Id.

3

In supporting documentation, the Office indicated that appellant was paid $112,140.28 for the period August 14,
2000 to April 18, 2004 based on a pay rate of $766.80 per week, no wage-earning capacity and a compensation rate
of three-quarters. It indicated that he should have been paid $2,793.34 for the period August 14 through October 20,
2000 based on a pay rate of $766.80 per week, a wage-earning capacity of $383.40 and a compensation rate of twothirds. The Office further found that appellant should have been paid $47,371.37 for the period October 21, 2000 to
April 18, 2004 based on a wage-earning capacity of $383.40 and a compensation rate of two-thirds. The correct
amount that he should have been paid for the period August 14, 2000 to April 18, 2004 is represented by adding
$47,371.37 plus $2,793.34 for a total amount of $50,164.71.

2

At the hearing held on February 27, 2008, appellant’s attorney contended that the Office
had not complied with the Board’s decision in that appellant did not receive notice from the
Office of his right to inspect and copy government records pertaining to the overpayment.
By decision dated October 22, 2008, the hearing representative finalized the overpayment
determination.
LEGAL PRECEDENT -- ISSUE 1
The Act4 provides that the United States shall pay compensation for the disability or
death of an employee resulting from personal injury sustained while in the performance of duty.5
If the disability is total, the United States shall pay the employee during the disability monthly
compensation equal to 66 2/3 percent of her monthly pay, which is known as her basic
compensation for total disability.6 Where the employee has one or more dependents as defined
in the Act, he or she is entitled to have his or her basic compensation augmented at the rate of 8
1/3 percent, for a total of 75 percent of monthly pay.7 If a claimant receives augmented
compensation during a period where he has no eligible dependents, the difference between the
compensation he was entitled to receive at the two-thirds compensation rate and the augmented
compensation received at the three-quarters rate constitutes an overpayment of compensation.8
Furthermore, a claimant is not entitled to receive total disability compensation and actual
earnings for the same period. Office procedures provide that an overpayment in compensation is
created when a claimant returns to work but continues to receive wage-loss compensation.9
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in the amount of $61,975.57.
Appellant was not entitled to receive compensation at the augmented rate of 75 percent after
August 14, 2000 as he no longer had any dependents. He also received compensation based on
total disability after he had returned to part-time work.10 For the period July 31, 2000 to
April 18, 2004, appellant was paid $112,140.28 in compensation. However, he was only entitled
to compensation in the amount of $50,164.71. The difference between these amounts,

4

5 U.S.C. §§ 8101-8193.

5

Id. at § 8102(a).

6

Id. at § 8105(a).

7

Id. at § 8110(b).

8

Diana L. Booth, 52 ECAB 370 (2001).

9

Danny E. Haley, 56 ECAB 393 (2005); Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial
Overpayment Actions, Chapter 6.200.2(a) (May 2004).
10

Appellant returned to work for the employing establishment on March 27, 1999 at an annual salary of
$38,650.00.

3

$61,975.57, is the amount of the overpayment.11 Appellant received compensation for total
wage loss as opposed to compensation based on his loss of wage-earning capacity determination
and based on an incorrect pay rate, the Board finds that an overpayment of compensation was
created.
The Board notes that appellant does not contest the amount of the overpayment. Rather
he contends that the Office did not properly notify him of his right to inspect government records
with regard to the overpayment. The Board previously remanded this case to allow the Office to
inform appellant of this right. On remand, the Office properly addressed this issue. When the
Office issued its November 24, 2007 preliminary determination, it clearly advised appellant that
he had the right to inspect and copy Office records with regard to the debt and to dispute any
information contained in those records. Accordingly, appellant’s argument is not persuasive on
this appeal.
LEGAL PRECEDENT -- ISSUE 2
The Office may consider waiving an overpayment only if the individual to whom it was
made was not at fault in accepting or creating the overpayment. Each recipient of compensation
benefits is responsible for taking all reasonable measures to ensure that payments he receives
from the Office are proper. The recipient must show good faith and exercise a high degree of
care in reporting events which may affect entitlement to or the amount of benefits. A recipient
who has done any of the following may be found to be at fault with respect to creating an
overpayment: (1) made an incorrect statement as to a material fact which he or she knew or
should have known to be incorrect; (2) failed to provide information which he knew or should
have known to be material; or (3) accepted a payment which he knew or should have known to
be incorrect (this provision applies only to the overpaid individual).12
ANALYSIS -- ISSUE 2
Appellant knew or should have known that he was not entitled to receive wage-loss
compensation based on total disability after he returned to part-time work. Furthermore, he had
sufficient notice from prior correspondence from the Office that he was not entitled to
augmented compensation after he had no eligible dependents. The Board notes that, even if an
overpayment resulted from negligence by the Office, this does not excuse a claimant from
accepting payments that the claimant knew or should have known were incorrect.13 The Board
finds, therefore, that appellant is at fault in the creation of the overpayment. As he is at fault in
the creation of the overpayment, he is not eligible for waiver of the recovery of the overpayment.

11

See supra note 3.

12

20 C.F.R. § 10.433.

13

Danny E. Haley, supra note 9.

4

LEGAL PRECEDENT -- ISSUE 3
The amount of adjustment of continuing compensation to recover an overpayment lies
within the Office’s discretion. The analysis that determines the amount of adjustment is
substantially the same as that used to determine waiver.14 With regard to the amount withheld
from appellant’s continuing compensation payments to recover the amount of the overpayment,
section 10.441(a) of the Office’s regulations provides:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual and any other
relevant factors, so as to minimize any hardship.”15
ANALYSIS -- ISSUE 3
In the instant case, appellant alleged that he had income of $1,328.00. He listed expenses
of $1,760.00. However, the Office hearing representative noted that appellant is in receipt of
total disability compensation benefits of $2,200.12 every 28 days or $2,383.46 a month. As
appellant listed his monthly expenses as $1,760.00, the hearing representative correctly
calculated that this left him $623.46 in excess income. His income exceeded his expenses by
$623.46 per month and the hearing representative properly exercised her discretion in directing
recovery of the overpayment at a rate of $500.00 per month from his continuing compensation
benefits.
CONCLUSION
The Board finds that the Office properly determined that appellant received an
overpayment of compensation in the amount of $61,975.57; properly found that he was with
fault in the creation of the overpayment thereby precluding waiver; and properly determined that
the overpayment would be repaid by deducting $500.00 from each of his continuing
compensation payments.

14

Howard R. Nahikian, 53 ECAB 406 (2002).

15

20 C.F.R. § 10.441(a).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 22, 2008 is affirmed.
Issued: October 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

